DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Ted Crawford, Registration No. 50610, on February 22, 2022.
The application has been amended as follows:
In the claims:
Claims 22-33: replace “at least one machine readable medium” with ““at least one non-transitory machine readable medium”.  


REASONS FOR ALLOWANCE
Claims 1-33 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “circuitry to; determine, during a first time interval, a first cache use characteristic for an exact match cache (EMC), determine, during a second time interval, a second cache use characteristic for the EMC, and determine whether to adjust an operational use of the EMC during a subsequent time interval based on the first cache use characteristic and the second cache use characteristic.” 
Claim 13 recites the following limitations: “determining, during a first time interval, a first cache use characteristic for an exact match cache (EMC); determining, during a second time interval, a second cache use characteristic for the EMC; and determining whether to adjust an operational use of the EMC during a subsequent time interval based on the first cache use characteristic and the second cache use characteristic.”
Claim 22 recites the following limitations:
“determine, during a first time interval, a first cache use characteristic for an exact match cache (EMC); determine, during a second time interval, a second cache use characteristic for the EMC; and determine whether to adjust an operational use of the EMC during a subsequent time interval based on the first cache use characteristic and the second cache use characteristic.”
The prior art of record Xu et al (U.S. 2018/0314646) teaches a controller dynamically adjusts the elimination ratio R according to a traversal rate of a cache line and a miss rate of the cache line, that is, a high miss rate, so that when the cache line has a high miss rate and is 
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 13, and 22. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 13, and 22, either in the prior art or existing case law.
Claims 2-12, 14-21, 23-33 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133